On Petition for Rehearing.
Mr. Justice Wodverton
delivered the opinion.
In the petition for a rehearing of this cause counsel for plaintiff and appellant controverts the statement contained in the opinion rendered, to the effect that at the argument of the cause a foreclosure of plaintiff’s first mortgage was not seriously insisted upon. We may have been erronously impressed by what was said, or possibly by what was left unsaid. But, however that may be, the finding of the court is altogether tenable within the record, and is decisive of the particular issue, namely, that there was not sufficient identification of the property to enable the court to lay hold of it by apt designation and description, and to decree a foreclosure and its consequent sale. We adverted to the testimony of Mr. Bennett, one of the proprietors of the plaintiff bank, on this subject, and there is no need of further reference to it now. And in that connection we observed that Chandler “testified that none of this property has come into his possession.” We *421now quote his exact language, that there may be no misapprehension : ‘! Q. 77. Did you see at that time any of the property mentioned in the first chattel mortgage from Graham to Flanagan & Bennett? A. No, sir. Q. 78. Do you know if there is any of that property that is contained in the property turned over to the Beaver Hill Coal Co.? A. There may be one or two carts, and also a lot of these old plugs that were here. Q. 79. If you have any of that property which is described in that mortgage, which is still in your possession, I wish you would make a list of that for me. A. I do not believe I have any of it to make a list of it. Q. 80. You do not? A. No, sir.” This testimony was taken in September, 1900, and shows that the receiver of the railroad company then in office did not have any of such property that he was able to designate. True, a list of tools, as it is termed, was offered in evidence, and marked plaintiff’s ‘ ‘ Exhibit 1, ” among which were designated: ‘ ‘ Grading wheel scrapers, 33; grading slush scrapers, 33; grading carts, 23; wagon poles, 14; cart shafts, 2; plows, 3; wagon, 1; wagon wheels, 34; wagon axles, 14; ironwork for swing pile driver; anchor, 65 pounds; anchor, 80 pounds; ’ ’ but as to how this list was made up, and when, and whether any of this property was in the possession of Chandler at the time, was not shown. Indeed, the above reference to Chandler’s testimony indicates unmistakably that he did not have any of it, nor could he then make a list of it; so that it was not susceptible of such identification and designation that the court could decree a foreclosure concerning it.
The insistence by the petition for a rehearing that plaintiff was entitled to a personal decree against Graham for the amount of its demands is answered by the fact that such was the actual decree of the court, and it was so entered of record at the time. The other points made are fully discussed in the main opinion. Rehearing Denied.